IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-21-00066-CR

                                    IN RE ROBERT FIELDS



                                       Original Proceeding

                                 From the 18th District Court
                                   Johnson County, Texas
                                    Trial Court No. F50040


                                             OPINION

        Relator’s petition for writ of mandamus, filed on March 23, 2021, is denied. 1

        Relator also presented within his petition a motion for leave to file his petition for

writ of mandamus. A motion for leave to file a petition for writ of mandamus is required

when relief by mandamus is sought from the Court of Criminal Appeals. TEX. R. APP. P.

72.1. The requirement for leave to file a petition for writ of mandamus at the court of




1
  There are procedural problems with the petition in this proceeding, such as no service on the trial court
judge as the respondent and the State as the real-party-in-interest as required by the Rules of Appellate
Procedure. See TEX. R. APP. P. 9.5. Additionally, the form and content of the petition is deficient. See TEX.
R. APP. P. 52.3. However, to expedite this decision, we use Rule 2 to suspend the operation of these rules.
TEX. R. APP. P. 2.
appeals level was eliminated in 1997. See TEX. R. APP. P. 52, Notes and Comments. Thus,

under the applicable rules, if mandamus relief is sought from an intermediate court of

appeals, such as the Tenth Court of Appeals, a motion for leave to file the petition is

unnecessary. The petition was filed without regard to the motion for leave to file it.

Accordingly, the motion for leave to file a petition for writ of mandamus is dismissed as

moot. See In re Dawson, 10-19-00427-CR, 2019 Tex. App. LEXIS 10725, 2019 WL 6827566

(Tex. App.—Waco Dec. 11, 2019, orig. proceeding).



                                                PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Davis 2
       (Chief Justice Gray concurs with an opinion)
Petition denied
Motion dismissed as moot
Opinion delivered and filed April 7, 2021
Publish
[OT06]




2
 The Honorable Justice Rex Davis, Senior Justice of the Tenth Court of Appeals, sitting by assignment of
the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003.

In re Fields                                                                                     Page 2